Title: To Thomas Jefferson from David F. Launy, 1 January 1805
From: Launy, David F.
To: Jefferson, Thomas


                  
                     Please Your Excellency 
                     
                     New York Jany the 1st. 1805.
                  
                  As the father of american Independence, as the protector and best Judge of arts and sciences, and as the chief Magistrate of our florishing Empire, I fulfill the duty of a Citizen, who has the happiness to live under Your Wise Government, by Informing Your Excellency that at 9 oClock in the morning the 30th. of Dec: 1804, I did Discover the Long wished for, principle of Reaction, and consequently, that of perpetual motion, I should have wished to keep Silent on till the model Should have been finished to present it for the Inspection of Your Excellency, but as I must Employ different mechanics for the Execution, I am under apprehension that it Should be the means of loosing a property which if Success Crown my hopes, will carry my name to posterity.—Should I meet any obstacles which Should contradict my Sanguine Expectations, in the Execution of the Same, I should with the same frankness take the Liberty of informing Your Excellency of the non success, and when finished, I will submit it to the Inspection of your Excellency, which will be probably about next april!
                  I remain with the highest Sentiments of respect and the most profound veneration Your Excellencys Most obedient & hble. Ser
                  
                     David F. Launy 
                     
                  
               